Citation Nr: 0635131	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for a conversion disorder.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board previously adjudicated the veteran's claim in May 
2005.  The veteran's claim for a rating in excess of 70 
percent for a conversion disorder was denied.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The veteran's attorney 
and VA General Counsel filed a Joint Motion requesting that 
the Court vacate the Board's decision and remand the case to 
the Board for further development and re-adjudication in 
accordance with the directives of the October 2005 Joint 
Motion.  The Joint Motion said that the Board failed to 
discuss pertinent evidence in reaching its decision, 
particularly in not discussing medical evidence other than a 
VA examination of December 2004.  

The Court granted the Joint Motion for remand in October 2005 
and returned the case to the Board.

The Board wrote to the veteran's attorney in July 2006.  The 
veteran, through his attorney, was advised that the case was 
returned to the Board by the Court.  He was further advised 
that he had 90 days to submit additional evidence or argument 
in support of his claim.  

The veteran's attorney wrote to the Board in August 2006.  No 
additional evidence was provided and the attorney did not 
present any argument related to the issue on appeal.  

Finally, the Board notes that the attorney originally 
challenged a decision regarding the payment of attorney's 
fees from past due benefits.  The RO issued a statement of 
the case (SOC) in regard to that issue in June 2005.  
However, the RO used the name and claims number of a 
different veteran and a different attorney in the heading of 
the SOC.  A corrected SOC was later issued.  

The SOC with the incorrect information is still contained in 
the claims folder.  The RO is encouraged to either remove the 
incorrect identifying information on the SOC or to remove the 
SOC from the claims folder to prevent any inadvertent 
disclosure of information regarding the other veteran.   


FINDING OF FACT

Evidence of record demonstrates that the veteran's conversion 
disorder is productive of total occupational and social 
impairment


CONCLUSION OF LAW

The criteria for a 100 percent rating for conversion disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9424 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) show that he was 
evaluated during service for complaints of headaches 
associated with eye pain.  He underwent neurological and 
ophthalamological evaluations that found no basis for his 
complaints.  The veteran's August 1977 separation physical 
examination reported that he complained of frequent headaches 
every day due to eye strain.  He was noted to be sensitive to 
light.  However, the veteran was also found to be qualified 
for world-wide duty at the time of his separation from 
service.  

The veteran submitted his original claim for VA disability 
compensation benefits in October 1977.  He was afforded a VA 
examination in December 1977.  The veteran complained of 
continuous headaches, eye strain and dizziness.  He indicated 
that the pain and headaches, which were frontal, appeared to 
be aggravated by light.  For that reason, he worked at night.  
The neurological examination was grossly normal.  A special 
eye examination was essentially negative, except for the 
presence of rather marked myopia.

The veteran was granted service connection for headaches of 
undetermined etiology by way of a rating decision dated in 
January 1978.  This condition was evaluated as 30 percent 
disabling under Diagnostic Codes 8199-8100, effective from 
August 30, 1977.

The veteran sought an increased rating for his headaches in 
June 1979.  A rating decision in August 1979 confirmed and 
continued the 30 percent disability rating.  The veteran 
appealed.  The Board issued a decision that denied service 
connection for myopia and an increased rating for the 
service-connected headaches in February 1980.

The veteran submitted a new claim for an increased rating for 
his headaches in August 1993.  He submitted evidence from 
several private sources that included an August 1993 report 
of a neuro-ophthalmologic consultation with M. Drucker, M.D., 
and a February 1985 letter from G. R. Thomas, O.D., for D. L. 
Williams, M.D.  The 1985 letter from Dr. Williams noted that 
the veteran had a history of debilitating symptoms; however, 
all tests had proven negative.  The veteran was said to 
obtain some relief by wearing contact lenses instead of 
glasses.  His myopia was of a "very high amount" which 
could result in a number of problems depending on how glasses 
were sitting from moment to moment and contact lenses seemed 
to relieve him of these problems.  It was suggested that the 
procedure Epikeratophakia might benefit him in the same 
manner.  

Dr. Drucker's report noted that the veteran complained of 
severe photophobia of approximately 19 years duration; that 
the severe photophobia impaired his ability to function at 
work and in his activities of daily living.  The only mild 
abnormality found was borderline dry eyes.  Dr. Drucker 
speculated that the veteran was in the category of people 
with severe photophobia who have no underlying pathology.  
Dr. Drucker also commented that as the veteran had a normal 
MRI in the past, there was no further work-up he would 
suggest at that time.  It was suggested that the veteran be 
referred to a pain clinic for help with the severe 
photophobia.  

The veteran also submitted a copy of a letter to the United 
States Post Office Personnel Department from G. L. Warren, 
M.D., dated September 16, 1993, who informed the Post Office 
that that the veteran had been in his care since July 26, 
1993, for treatment of severe depression associated with what 
was considered to be a somatoform pain disorder.  Dr. Warren 
reviewed the evaluations by ophthalmologists whose findings 
were essentially negative and felt the veteran's findings 
were consistent with that of a somatoform pain disorder.  He 
did not think there was any organic basis for the veteran's 
symptoms and was treating the veteran with an antidepressant.  
Dr. Warren also wrote that the veteran was permanently unable 
to work due to severe depression.  

The veteran was afforded a VA examination in October 1993.  
The veteran gave a history of experiencing a continuous 
headache since 1974, not associated with vomiting.  The 
headache was described as generalized and retro-orbital in 
location.  He had no visual changes and no blackouts.  He 
reported that his headaches increased with light and when 
working with details.  He was sleeping many hours each day as 
the only thing that would relieve the headaches was sleep.  
The examiner concluded that the veteran most likely had 
"chronic tension headaches, possibly with cervical arthritis 
contributing to the headache."  

The RO denied the veteran's claim for an increase in January 
1994.  The RO also denied entitlement to service connection 
for depression with somatoform pain disorder.  

The veteran submitted a Notification of Personnel Action, PS 
Form 50, which reported on his disability retirement from the 
Postal Service.  The effective date of the retirement was 
established as November 24, 1993.  There was no indication as 
to the type of disability involved.  

The veteran testified at a hearing at the RO in October 1994.  
He described his problems with maintaining his employment for 
20 years.  He testified as to his severe pain and the actions 
he would have to take to cope with his pain and still be able 
to work.  

The veteran was afforded another personal hearing in March 
1995.  The veteran, through his representative, summarized 
the history of his disorder.  He claimed that he was never 
pain free, that he kept the shades pulled at home, and only 
went outside for an hour or so every few days.  He did not 
miss many days of work when he was employed as he worked 
evenings doing maintenance work which allowed him to rest 
between doing maintenance on machines.  When he was not 
working, he was in bed resting.  He claimed that the more 
light he was in or the more he used his eyes, the more the 
headaches hurt.  He was not taking medication.  The veteran 
said he was approved for disability benefits from the Social 
Security Administration (SSA).  

The Board denied the veteran's claim for a rating in excess 
of 30 percent for headaches in May 1997.  The Court affirmed 
the Board's decision in September 1999.

The veteran's claim for an increased rating was received on 
February 9, 1998.  The veteran submitted a January 1995 
report from K. D. Jones, M.D., wherein it was noted that the 
veteran complained of eye pain; and indicated that he was 
unable to handle exposure to light, especially to bright 
light.  The veteran reported that he had to retire because of 
back, leg and eye problems.  It was noted that the veteran 
had myopia, which was of a very high amount.  It was also 
noted that there were a number of letters from Dr. Warren, 
indicating that the veteran suffered from depression; it was 
reported that he also suffered from a somatoform disorder.  
The veteran was diagnosed with conversion disorder with 
sensory symptoms or deficits; he was also diagnosed with 
chronic pain, chronic headaches, back pain, and vision 
impairment.  The veteran was assigned a general assessment of 
functioning (GAF) score of 50.  Dr. Jones opined that the 
veteran was totally and permanently disabled, as a result of 
social, functional and psychiatric impairments.  

VA outpatient treatment reports, dated from January 1982 to 
July 1993, were received.  However, the evidence was not 
pertinent to the current status of the veteran's disability.

Outpatient records from Dr. Jones were received in November 
1999.  The records, dated in April 1999 and October 1999, 
respectively, reflect follow up evaluations for complaints of 
depression.  They also show the veteran as diagnosed with 
anxiety.  

The veteran submitted a copy of the SSA decision wherein he 
was determined to be disabled.  The decision, dated in March 
1995, found that the veteran had not engaged in substantial 
gainful employment since June 18, 1993, due to somatoform 
complaints secondary to severe depression and a conversion 
disorder.  

The veteran was afforded a VA examination in November 1999.  
The examiner noted that there were no medical records 
present.  The veteran reported problems with headaches on a 
daily basis for the past 25 years, and rated them as a 5 on a 
scale of 1 to 10; however, he stated that the headaches 
sometimes become so severe that they rated an 8 on a scale of 
1 to 10.  The veteran also reported that his last 
ophthalmologist diagnosed his condition as being photophobia 
as the cause of his headaches.  The veteran indicated that he 
occasionally had blackouts, dizziness, and slurred speech, 
associated with his headaches.  He had been tried on 
medications in the past, but he was not presently taking any 
medications.  The veteran indicated that he had constant 
pain, and he had had to stop working as a result of the 
headaches and photophobia.  The examiner noted that the 
diagnosis for the current visit was cephalgia or headaches, 
secondary to photophobia.  

The veteran testified at a hearing at the RO in May 2000.  He 
said that he retired from his job with the post office due to 
headaches, eye strain, muscle aches and back pain.  The 
veteran testified that he was currently homebound.  He also 
stated that he performed minor chores, such as mowing the 
grass; however, he was only able to do this because they have 
a riding lawn mower, and he had to do that chore before dusk.  
The veteran testified that he was only able to drive one mile 
a day for about 10 minutes, before he starts to experience 
muscle aches and pain.  He said that his headaches, eye pain, 
and body aches had remained the same only because he was 
currently not working.  

Submitted at the hearing in May 2000 were VA treatment 
reports, dated from November 1982 to August 1993, as well as 
several lay statements from coworkers and friends of the 
veteran.  The VA records again related to past treatment and 
were not probative of the veteran's current disability 
status.  The lay statements were dated in July 1993 and 
September 1993, and attested to the veteran's history of eye 
pain and headaches over the years but not beyond 1993.  

The veteran submitted a VA Form 21-526 in June 2000.  He 
indicated that he was seeking entitlement to service 
connection for somatoform disorder.  

The veteran submitted a statement from Dr. Jones, dated in 
August 2000, that same month.  The statement was in response 
to a query from the veteran and his attorney regarding the 
veteran's disability status.  Dr. Jones stated he had 
diagnosed the veteran with chronic headaches.  Dr. Jones 
reported that the veteran claimed to have been diagnosed with 
myopia in service; he noted that myopia was a congenital 
disorder, which might have been aggravated by the veteran's 
military service.  Dr. Jones also explained that the 
photophobia would serve to aggravate the myopic condition 
that the veteran was diagnosed with in service.  Dr. Jones 
concluded that, based on the information he had, he was 
unable to rate the somatoform disorder especially one that 
was aggravated by a service-connected condition.  

The veteran was afforded several VA examinations in October 
and November 2001.  A VA eye examination provided an 
assessment of subjective complaint of photophobia.  A general 
medical examination provided an impression of headaches of 
unknown etiology, chronic but stable.  The neurology examiner 
also provided an impression of headaches with photophobia.  
He said that, more likely than not, the headaches were part 
of a somatoform disorder and that the headaches could be 
classified as daily headaches.  A VA orthopedic examiner 
noted that the veteran had mechanical low back and neck pain 
that had developed over the year[s] without trauma.  The 
veteran was also noted to have multiple pain complaints 
throughout his body without any obvious cause.  The examiner 
stated that he did not believe the veteran had any obvious 
mechanical factor or structural factor that caused the back 
pain.  He said that the veteran was clearly was employable in 
regard to the spine condition.  

The veteran was also afforded a VA psychiatric examination.  
The veteran reported that he slept about five or six hours a 
day, and rested throughout the day due to his photophobia, 
headaches, chest pain and low back pain.  He denied any loss 
of interest, and feelings of guilt.  He also denied poor 
energy and lack of concentration.  He denied any psychomotor 
agitation or retardation.  He also denied any thoughts of 
suicide or crying spells.  He did not feel that he was 
depressed.  The veteran maintained that his photophobia, 
headaches, face and muscle pain, and low back pain have not 
changed over the years.  He was currently not taking any 
medications.  

On mental status examination, it was noted that the veteran 
continued to complain about his headaches, generalized pain, 
facial pain, and arthritis, and how it kept him from 
functioning throughout the day.  He appeared to be 
preoccupied by his pain; however, the examiner noted that the 
veteran's behavior was not exemplary of the severity of pain 
he was verbalizing.  Frequent sighs were present, and there 
was some drama in the veteran's presentation.  His mood 
appeared euthymic with a constricted affect.  Speech was 
completely within normal limits.  There was no evidence of 
auditory or visual hallucinations, or homicidal or suicidal 
ideations.  Flight of ideas, ideas of reference, delusions 
and paranoia were absent.  Insight and judgment were fair.  
The pertinent diagnosis was major depression, recurrent, 
full-sustained remission; conversion disorder; and 
generalized pain to include photophobia and headaches.  The 
current GAF score was reported to be 50.  The examiner stated 
that, based upon the veteran's almost obsessional nature with 
his physical symptoms, it was more likely than not the he was 
unemployable at this time.  The examiner further stated that, 
based on the negative findings of the several examinations, 
the origin of the veteran's pain was psychological in nature.  
He said that the veteran's depression seemed to be fully 
resolved.  

The neurology examiner provided an addendum to his report in 
which he said that he, the psychiatrist, and the eye examiner 
all agreed that all of the veteran's complaints, which were 
noted in the examination reports, were more likely than not 
secondary to a somatoform disorder.  The examiner added that 
there were no tests that supported any organic disorder.

The RO issued a decision that re-characterized the veteran's 
service-connected disability as a conversion disorder in 
January 2002.  The veteran's disability rating was increased 
from 30 to 70 percent, effective February 9, 1998.  The 
January 2002 decision also granted the veteran a total 
disability rating based on unemployability effective from 
February 9, 1998.  

The veteran disagreed with the decision in that he was not 
awarded a 100 percent schedular disability rating.  He 
perfected his appeal in October 2002.  

The veteran submitted a statement in July 2004.  He said that 
he had been 100 percent disabled since his separation from 
service in 1977.  He included a note from Dr. Jones written 
on a prescription script and dated in April 2004.  Dr. Jones 
said that the veteran was currently totally disabled and 
would remain so for the next three to four years.  He did not 
specify as to why the veteran was totally disabled.  

The veteran was afforded a VA examination in December 2004.  
He denied any psychiatric symptoms, and reported that his 
difficulties were due to his physical symptoms of 
photophobia, headaches, eye pain, facial muscular pain, neck 
pain, and lower back pain.  The examiner noted that it had 
previously been determined that the veteran's photophobia and 
eye pain had no medical basis; therefore, he was diagnosed 
with a conversion disorder.  The veteran reported no 
outpatient psychiatric treatment, no inpatient psychiatric 
treatment, and no substance abuse.  He was not taking any 
medications.  The veteran indicated that he had not worked 
since 1993.  

On mental status examination, the veteran was described as 
being casually groomed.  He was pleasant and cooperative with 
the examination.  Eye contact was poor due to the veteran 
wearing sunglasses because the light hurt his eyes.  Speech 
was normal with respect to rate, volume and articulation.  
Affect was restricted.  Thought process was goal directed and 
coherent.  No paranoia or hallucinations were noted.  No 
suicidal or homicidal ideations were identified.  The veteran 
was cognitively intact in terms of orientation, calculation, 
memory, knowledge and concentration.  The pertinent diagnosis 
was conversion disorder, and chronic eye pain, photophobia, 
headaches, and back and neck pain.  The veteran was assigned 
a GAF score of 50.  The examiner stated that the veteran's 
symptoms of conversion disorder adversely affected the 
veteran's employment, as he appeared to be unable to 
accomplish tasks due to chronic pain; it was also noted that 
the pain interfered with recreational and leisure pursuits.  
The examiner said the prognosis for improvement was fair.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's conversion disorder has been rated as 70 
percent disabling under Diagnostic Code 9424.  38 C.F.R. 
§ 4.130 (2006).  Under Diagnostic Code 9424, a 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assignable where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 41 - 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.

There is no evidence of record to show that the veteran's 
conversion disorder manifests itself by symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The 2001 and 
2004 VA psychiatric examination reports, and the other 
evidence of record, do not reflect the symptomatology 
comparable to the symptoms noted in the criteria for a 100 
percent schedular rating.  

However, the 2001 VA psychiatric examination report said that 
the veteran was unemployable as a result of his obsessional 
nature with his physical symptoms.  Dr. Jones also said that 
the veteran was totally disabled in his short note of April 
2004.  Although he did not specify the disorder involved, he 
did provide a prior diagnosis of conversion disorder in 1995.  
Further, even though his report of January 1995 predated the 
current claim, Dr. Jones noted that the veteran's 
symptomatology had affected him in not being able to remain 
employed and had cost the veteran his family.  

The veteran has not been employed since he was given a 
disability retirement from the Postal Service in November 
1993.  Dr. Warren said in his reports of 1993 that the 
veteran was totally disabled due to his depression that was 
associated with a somatoform disorder.  The SSA found him to 
be disabled as of 1993 in the March 1995 decision.  The basis 
for the SSA determination was major depression and a 
conversion disorder.  

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that there is total occupational and social 
impairment.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations, as in this case.  The GAF scores assigned to the 
veteran have been 50.  Such a score is indicative of someone 
with no friends, and unable to keep a job.  The RO has 
already granted the veteran a total disability rating based 
on unemployability with the only service-connected disability 
being the conversion disorder.

The Board finds support for its conclusion in the commentary 
provided when the criteria used to evaluate mental disorders 
were amended in October 1996.  Specifically, the comments 
noted that, it is not the symptoms, but their effects, that 
determine the level of impairment.  See 61 Fed. Reg. 52,697 
(October 8, 1996).  Further, the point was again made that 
the severity of the effects of a mental disorder determine 
the rating, and that to be assigned a 100 percent rating, a 
mental disorder must cause total occupational and social 
impairment.  Id.  The evidence shows that the effects of the 
veteran's mental disorder do indeed cause total occupational 
and social impairment.

With reasonable doubt resolved in the veteran's favor, 
entitlement to a 100 percent rating is established.  

The Board's decision represents a complete grant of the 
benefits sought on appeal in regard to the level of 
disability.  


ORDER

Entitlement to a 100 percent rating for conversion disorder 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


